           Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

THINK RUBIX, LLC                                                                      PLAINTIFF

VS.                                    4:21-CV-00004-BRW

BE WOKE.VOTE, ET AL.                                                              DEFENDANTS

                                             ORDER

       Pending is Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction (Doc. No. 7).

Plaintiff has responded and Defendants have replied.1 The motion is DENIED. Because

specific, personal jurisdiction is lacking in Arkansas, this case is TRANSFERRED to the Eastern

District of California, Sacramento Division.2

I.     BACKGROUND

       Plaintiff is a consultant firm that assists groups that engage in “systems of change to

transform culture.”3 In August 2017, Plaintiff began using the “WOKE VOTE” mark as part its

services.4 Plaintiff owns a registered trademark, “WOKE VOTE.”5 Plaintiff displays the

“WOKE VOTE” mark through its website, social media platforms, and at various in-person



       1
        Doc. Nos. 9, 10.
       2
         In general, when a district court lacks personal jurisdiction over a defendant, it may
transfer the case “to any district or division in which it could have been brought” if doing so
would “be in the interest of justice.” See 28 U.S.C. § 1406(a); Goldlawr, Inc. v. Helman, 369
U.S. 463, 466 (1962) (“The language of § 1406(a) is amply broad enough to authorize the
transfer of cases, however wrong the plaintiff may have been in filing [its] case as to venue,
whether the court in which it was filed had personal jurisdiction over the defendants or not.”).
Here, the Eastern District of California appears to be the appropriate venue.
       3
        Doc. No. 1, p. 5.
       4
        Id.
       5
        Id. at 5-6.

                                                 1
            Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 2 of 10




events.6 Defendants7 participate in “an initiative aimed to encourage participation and

inspiration of younger generations . . . to create discussions about politics through social media

initiatives and in-person events.”8 They use the phrase “BE WOKE.VOTE” as part of their

activities.

        Plaintiff asserts that Defendants use of “BE WOKE.VOTE” is trademark infringement.

It contends Defendants collectively own and operate a website and social media pages that

feature this infringing mark. Plaintiff asserts that Defendants “solicit donations, offer products

for sale, and advertise for political engagement, and the Defendants intended to reach

prospective donors and voters in the state of Arkansas.”9

        On January 4, 2021, Plaintiff filed its Complaint alleging trademark infringement under

the Latham Act,10 trademark dilution under 15 U.S.C. § 1125(c), unfair competition under 15 §




        6
         Id. at 6.
        7
          Id. at 1-3. BeWoke.Vote, LLC (a California limited liability company with its principal
place of business in California), CLIMB Organization, LLC (a California limited liability
company with its principal place of business in California), Be Woke, LLC (a California limited
liability company with its principal place of business in Florida), AONE Entertainment, LLC (a
Florida limited liability company with its principal place of business in Florida), Hyper Engine,
LLC (a California limited liability company with its principal place of business in California),
Hidden Empire Film Group LP (a California limited partnership with its principal place of
business in California), KHRodgers, LLC (a California limited liability company with its
principal place of business in California, Deon Taylor (an individual domiciled in California),
Roxanne Taylor (an individual domiciled in California), Robert F. Smith (an individual
domiciled in California), and Darrick Angelone (an individual domiciled in the state of Florida)
(collectively “Defendants”).
        8
         Id. at 7.
        9
         Id. at 12-18.
        10
             15 U.S.C. § 1114.

                                                 2
          Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 3 of 10




U.S.C. 1125(a), trademark infringement under Arkansas common law, and unfair competition

under Arkansas common law.11

         On February 18, 2021, Defendants filed their Motion to Dismiss for Lack of

Jurisdiction.12 Defendants contend that the Complaint’s allegations, affidavits, and supporting

exhibits are insufficient to establish personal jurisdiction. I agree.

II.      APPLICABLE LAW

         A federal court may exercise personal jurisdiction over Defendants if Plaintiff has

properly served them with process under the forum state’s long-arm statute and if Defendants

have sufficient contacts with Arkansas to satisfy procedural due process.13 Defendants have not

challenged service of process. Arkansas’s long-arm statute is coextensive with the limits of due

process; therefore, the only question is whether due process requirements are met in this case.14

         Personal jurisdiction is established by a showing that Defendants maintain sufficient

minimum contacts with Arkansas “such that summoning the defendant would not offend

traditional notions of fair play and substantial justice.”15 The central question is whether

Defendants purposefully availed themselves of the privilege of conducting activities in Arkansas




         11
              Doc. No. 1, pp. 19-25.
         12
              Doc. No. 7.
         13
         See Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072-73 (8th Cir. 2004)
(examining claims based on diversity jurisdiction); Enter. Rent-A-Car Co. v. U-Haul Int'’, Inc.,
327 F. Supp. 2d 1032, 1036 (E.D. Mo. 2004) (citing Omni Capital Int’l, Ltd. v. Rudolf Wolff &
Co., Ltd., 484 U.S. 97, 104–05 (1987); Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002))
(examining federal claims).
         14
              Dever, 380 F.3d at 1073; Davis v. St. John’s Health Sys., Inc., 71 S.W.3d 55, 58 (Ark.
2002).
         15
              Dever, 380 F.3d at 1073.

                                                     3
         Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 4 of 10




and should reasonably anticipate being haled into court here.16 “Specific jurisdiction can only be

found if the controversy is ‘related to’ or ‘arises out of” ‘the [D]efendants’ contacts with the

forum state.’”17 Plaintiff only argues specific personal jurisdiction in this case.

        “When personal jurisdiction is challenged by a defendant, the plaintiff bears the burden

to show that jurisdiction exists.”18 “To successfully survive a motion to dismiss challenging

personal jurisdiction, a plaintiff must make a prima facie showing of personal jurisdiction over

the challenging defendant.”19 A prima facie showing requires Plaintiff to plead facts sufficient

“to support a reasonable inference that the defendant can be subjected to jurisdiction within the

state.”20 When, as here, “the district court does not hold a hearing and instead relies on pleadings

and affidavits, . . . the court must look at the facts in the light most favorable to the [Plaintiff],

and resolve all factual conflicts in favor of [Plaintiff].”21

        III.       DISCUSSION

        The personal jurisdiction arguments in this case concern whether the Complaint’s

allegations, supporting affidavits, and other evidentiary materials “make a prima facie showing

of personal jurisdiction.”22 Plaintiff contends that because this case concerns infringement based



        16
             Id.
        17
        Johnson v. Woodcock, 444 F.3d 953, 956 (8th Cir. 2006) (citing Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)).
        18
         Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014) (citations
omitted).
        19
             Id. (citations omitted).
        20
          K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 591–92 (8th Cir. 2011)
(citation and alteration omitted).
        21
             Pangaea, Inc. v. Flying Burrito LLC, 647 F.3d 741, 745 (8th Cir. 2011).
        22
             Fastpath, Inc., 760 F.3d at 820.

                                                    4
         Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 5 of 10




on an intangible product–the promotion of political involvement–it requires an “atypical”

personal jurisdiction analysis.23 I disagree . The case Plaintiff relies on, Acumen Brands, Inc. v.

NHS, Inc., was “atypical” because it involved a declaratory judgment decision and considered

trademark enforcement activities in the minimum contacts analysis.24 The procedural posture

and factual circumstances are different here. Therefore, I will use the traditional tests for

personal jurisdiction.

       A.         Five Factor Test

       The Eighth Circuit has instructed courts to weigh five factors when assessing minimum

contacts: “(1) the nature and quality of contacts with the forum state; (2) the quantity of such

contacts; (3) the relation of the cause of action to the contacts; (4) the interest of the forum state

in providing a forum for its residents; and (5) convenience of the parties.”25 The first three

factors are of “primary importance,” and the third factor “speaks to the particular question of

specific jurisdiction.”26 The fourth and fifth factors “carry less weight and are not dispositive.”27

       Defendants’ alleged contacts with Arkansas occurred through the internet.28 The test laid

out in Zippo Manufacturing Co. v. Zippo Dot Com, Inc.29 is instructive when considering the



       23
            Doc. No 9, p. 14.
       24
        Acumen Brands, Inc. v. NHS, Inc., No. 5:16-CV-05284, 2017 WL 1330212, at *3 (W.D.
Ark. Apr. 6, 2017).
       25
            Whaley v. Esebag, 946 F.3d 447, 452 (8th Cir. 2020) (citation omitted).
       26
            Id. (citation omitted).
       27
            Id. (citation omitted).
       28
          Doc. Nos. 7-1, 7-2, 7-3, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9, 7-10. All Defendants filed
affidavits asserting that they had no physical contact with Arkansas. Only one Defendant has
ever been to Arkansas, which was several years ago on an unrelated trip.
       29
            Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997).

                                                   5
         Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 6 of 10




nature, quality, and quantity of contacts over the internet.30 In Zippo, the court “created a

‘sliding scale’ to measure the likelihood of personal jurisdiction [that] runs from active contract

formation and repeated transmission of computer files to mere posting of information on a

website.”31 It described the test as follows:

       At one end of the spectrum are situations where a defendant clearly does business
       over the Internet. If the defendant enters into contracts with residents of a foreign
       jurisdiction that involve the knowing and repeated transmission of computer files
       over the Internet, personal jurisdiction is proper. At the opposite end are
       situations where a defendant has simply posted information on an Internet Web
       site which is accessible to users in foreign jurisdictions. A passive Web site that
       does little more than make information available to those who are interested in it
       is not grounds for the exercise [of] personal jurisdiction. The middle ground is
       occupied by interactive Web sites where a user can exchange information with the
       host computer. In these cases, the exercise of jurisdiction is determined by
       examining the level of interactivity and commercial nature of the exchange of
       information that occurs on the Web site.32

       Plaintiff presents exhibits compiled from Defendants BEWOKE.VOTE social media

pages on FaceBook and Instagram and the bewoke.vote.com website.33 Plaintiff’s exhibits and

accompanying declaration provide series of social media posts and website pages that list states

with the corresponding voter registration deadlines.34 Arkansas was included on the list among

numerous other states. The bewoke.vote.com website also contains a link to voter registration

page that allows voters fill out voter registration and absentee ballot forms.35




       30
            See Johnson, 614 F.3d at 796.
       31
            Id.
       32
            Zippo, 952 F. Supp. 1119, 1124 (W.D. Pa.1997) (citations omitted).
       33
            Doc. Nos. 9-1, 9-2.
       34
            Id.
       35
            Doc. No. 9-2, pp. 9-10.

                                                  6
         Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 7 of 10




       Defendants’ internet activities fall into the middle-ground described by in Zippo: the

internet interactions are more than passive, but do not rise to the level of facilitating business

transactions. Defendants communicate with individuals in foreign jurisdictions, but there is no

indication they entered into contracts or exchanged electronic files with Arkansas residents.

       The only indication that Defendants purposefully directed their social medial presence at

Arkansas is the reference to “#Arkansas” in the lists of states . However, Arkansas was only one

of many states listed. Plaintiff failed to point to any post that was expressly directed to only

Arkansas voters. Plaintiff cites two California cases36 to support its contention that the“#”

symbol shows express targeting to Arkansas.37 Those cases are not persuasive. In one, the court

pointed out that a hashtag symbol could be used as a directional device, but not part of a

trademark.38 In the other, the court used a series of location specific hashtags as part of its

analysis, but required more substantial in-state contacts (promotional appearances, musical

performances, and release parties) to actually find personal jurisdiction.39 No similar contacts

exist here. Defendants provided affidavits asserting no Arkansas resident accessed the social

media pages or website in question, used the site to register to vote, or made any donation.

Plaintiff does not dispute these facts. There is no evidence that the alleged infringement itself

actually extended into Arkansas. Accordingly, I decline to find personal jurisdiction based on

only the possibility of a contact with Arkansas.



       36
        Eksouzian v. Albanese, No. CV 13-00728-PSG-MAN, 2015 WL 4720478, at 8 (C.D.
Cal. Aug. 7, 2015); Brophy v. Almanzar, No. SACV1701885CJCJPRX, 2019 WL 10837404, at 5
(C.D. Cal. Aug. 22, 2019).
       37
            Doc. No. 9, pp. 7-8.
       38
            Eksouzian, 2015 WL 4720478 at 8.
       39
            Brophy v. Almanzar, 2019 WL 10837404 at 5.

                                                   7
        Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 8 of 10




       Even assuming Arkansans were among those that viewed the social media posts and

interacted with the voter registration links, viewing social media posts is a common activity.

With a FaceBook or Instagram account, viewing posts takes little more than the roll of mouse

and click of a button. Using a form provided to facilitate voter registration is more interactive,

but is, at most, a conduit through which the user can access the state’s voter registrar.

       Additionally, given the lack of directed advertising specifically to Arkansas and the fact

Defendants’ social media posts and the website are equally available to everyone, it is unlikely

that Arkansans make up more than a small fraction of their total contacts. Because Defendants’

contacts with Arkansas are minimal in number and common in nature, the link between

Plaintiff’s cause of action (trademark infringement) and Defendants’ contacts in Arkansas is

tenuous at best.

       Neither of the final two factors is dispositive. Arkansas does have an interest in

providing a forum for resident companies. However, California also has an interest in

preventing copyright infringement by entities and individuals domiciled there. Defendants had

little reason to expect being haled into court in Arkansas.

       B.        Calder Effects Test

       When the cause of action involves a tortious act, as in the case of trademark

infringement,40 a plaintiff can also obtain specific jurisdiction over a nonresident defendant by

“employing the Calder effects test,”41 which states,

       a defendant’s tortious acts can serve as a source of personal jurisdiction only where
       the plaintiff makes a prima facie showing that the defendant’s acts (1) were
       intentional, (2) were uniquely or expressly aimed at the forum state, and (3) caused


       40
            Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1388 (8th Cir. 1991).
       41
        Johnson v. Arden, 614 F.3d 785, 796 (8th Cir. 2010) (citing Calder v. Jones, 465 U.S.
783 (1984)).

                                                  8
         Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 9 of 10




       harm, the brunt of which was suffered—and which the defendant knew was likely
       to be suffered—[in the forum state].42

However, the Eighth Circuit has interpreted the Calder effects test more narrowly than other

circuits,43 stating, “this test allows the assertion of personal jurisdiction over non-resident

defendants whose acts are performed for the very purpose of having their consequences felt in the

forum state.”44 The Eighth Circuit says the Calder test is “merely as an additional factor to

consider when evaluating a defendant’s relevant contacts with the forum state . . . absent additional

contacts, mere effects in the forum state are insufficient to confer personal jurisdiction.”45

       The Eighth Circuit has held that the injury in trademark infringement cases occurs in the

state where the trademark owner has its principal place of business.46 Here, Plaintiff’s principal

place of business is Arkansas.47 However, successful application of the Calder effects test

requires more contacts beyond the effect of the injury. The fact that Plaintiff’s injury occurred in

Arkansas because it maintains its principal place of business there is not enough. While Plaintiff

did contact Defendants in an effort to resolve the matter before litigation commenced,48 Plaintiff

has not shown that Defendants were aware of their trademark prior to its contacting them, much



       42
            Id.
       43
          See Haisten v. Grass Valley Medical Reimbursement, 784 F.2d 1392, 1397 (9th
Cir.1986) (jurisdiction may be proper when defendant’s only contact with the forum state is the
“purposeful direction” of a foreign act having effect in that state); Hugel v. McNell, 886 F.2d 1, 5
(1st Cir.1989) (requirement of purposeful contact or substantial connection satisfied when
intentional tortfeasor knew that major impact of the injury would be felt in the forum state).
       44
            Id. (quoting Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d at 1387).
       45
            Id. at 796–97.
       46
            Dakota, 946 F.2d at 1388–89.
       47
            Doc. No. 1, p.1.
       48
            Doc. No. 9-3.

                                                   9
        Case 4:21-cv-00004-BRW Document 11 Filed 03/25/21 Page 10 of 10




less that they knowingly and intentionally caused Plaintiff’s injury in Arkansas. Further,

Plaintiff has failed to show Defendants’ actions were specifically aimed at Arkansas (see above).

        Additionally, the Eighth Circuit considers Calder simply an additional factor in the

minimum contacts analysis, and explicitly states that absent minimum contacts, mere effects in

the forum state are not enough to confer personal jurisdiction.49 Plaintiff has not made the

requisite showing under Calder, and even if Plaintiff had done so, Defendants’ contacts with

Arkansas are still not of the type and quantity that would support the exercise of personal

jurisdiction.

        Accordingly, Defendants do not have sufficient minimum contacts with the state of

Arkansas so that exercising specific personal jurisdiction over Defendants would comport with

the requirements of due process and traditional notions of fair play and substantial justice.

        C.        Jurisdictional Discovery

        Plaintiff requests jurisdictional discovery in a footnote at the end of its Response to

Defendants’ Motion to Dismiss. However, Plaintiff does not explain what the discovery would

reveal and in light of all the aforementioned facts, I do not find it necessary.

                                           CONCLUSION

        Based on the above findings of fact and conclusions of law, Defendant’s Motion to

Dismiss for Lack of Personal Jurisdiction (Doc. No. 7) is DENIED. However, the Clerk of the

Court is directed to immediately TRANSFER this case to the Eastern District of California,

Sacramento Division.

        IT IS SO ORDERED this 25th day of March, 2021.


                                               Billy Roy Wilson________________
                                               UNITED STATES DISTRICT JUDGE


        49
             Johnson v. Arden, 614 F.3d at 796-97.

                                                     10
